DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on March 11, 2021.  In virtue of this communication, claims 1-7 are currently presented in the instant application.

Drawings
The drawings submitted on March 11, 2021.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on March 11, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KWEON (US 20110187547, hereinafter “KWEON”) in view of IWASA et al. (US 20180204573 A1, hereinafter “IWASA”).
Regarding claim 1.   KWEON discloses a head-up display system performing communication in connection with a mobile device, comprising: 
a head-up display device (referred to as an HUD device hereinafter) installed in a vehicle for displaying a video in front of the vehicle viewed from a driver (KWEO, see at least par. [0037], Hereinafter, with reference to FIGS. 1 to 21, is presented an information display apparatus and a method of use thereof capable of allowing a driver to conveniently and safely drive a vehicle while receiving communication information, by displaying information relating to call information, a short message, an E-mail, etc. on a windshield of the vehicle, through a Head-Up Display (HUD) or a projector according to a speed of the vehicle (mobile terminal).); 
a communication unit for connecting the mobile device with the HUD device and establishing communication (KWEON, see at least par. [0081], An information display apparatus applied to the mobile communication terminal 100 can include a wireless communication unit 110 configured to receive, through a wireless ;
a speaker for outputting sounds to the driver (KWEON, see at least par. [0140], “The voice output unit 406 outputs voice information included in road guidance information (or a voice message with respect to the road guidance information) generated by the controller 407. Here, the voice output unit 406 may be an amplifier or a speaker.”); 
a microphone for picking up the voices of the driver (KWEO, see par. [0133], The navigation apparatus 400 may further include an input unit. The input unit may be used to select a user-desired function or receive information The input unit can take the form of one or more various devices such as a keypad, a touch screen, a jog shuttle, a microphone, and the like); 
a sound recognition unit for analyzing the voices picked up by the microphone (KWEO, see at least par. [0114], A voice recognition device (or a voice recognition module) 301 can recognize a voice pronounced by the user and performs a corresponding function according to the recognized voice signal.); and 
wherein the HUD device includes: 
a signal processing unit that performs signal processing of sound signals and image signals that are propagated between the mobile device, the speaker, the microphone, camera (KWEO, see at least pars. [0048] The A/V input unit 120 is configured to receive an audio or video signal. The A/V input unit 120 may include a camera 121 (or other image capture device) and a microphone 122 (or other sound pick-up device). The camera 121 processes image data of still pictures or video acquired by an image capture device in a video capturing mode or an image capturing mode. The processed image frames may be displayed on a display unit 151 (or other visual output device.  [0049] The image frames processed by the camera 121 may be stored in the memory 160 (or other storage medium) or transmitted via the wireless communication unit 110. Two or more cameras 121 may be provided according to the configuration of the mobile communication terminal.); and 
a display control unit that controls the display of videos on the display screen of the HUD device (KWEO, see at least par. [0074], The controller 180 typically controls the general operations of the mobile communication terminal. For example, the controller 180 performs controlling and processing associated with voice calls, data communications, video calls, and the like.), 
a calling indication of the mobile device is displayed on the display screen of the HUD device (KWEO, see par. [0192], As shown in FIG. 16, if the vehicle is in a running state when the incoming communication is received, the controller 407 may display, on the windshield of the vehicle, through the HUD 600, not only an icon 15-1 indicating reception of the incoming communication, a sender's phone number 15-2 corresponding to the incoming communication, a sender's name (not shown), and a , and at the same time, an incoming call sound is outputted from the speaker when there is an incoming call at the mobile device (KWEO, see at least par. [0091], the incoming communication is only delivered (e.g., a call is connected, or a text message is displayed) when the vehicle is in a stopped state. If the vehicle is in a moving state, but below the predetermined speed, information associated with the incoming communication can be provided to the user using one or more visual displays. However, if the vehicle is in a moving state, and the speed of the vehicle is equal to or above the predetermined speed, information associated with the incoming communication can be communicated to the user audibly through an audio device (e.g., speaker).) and 

    PNG
    media_image1.png
    531
    673
    media_image1.png
    Greyscale

KWEO discloses camera, the sound recognition unit, the speaker and microphone, camera, but does not explicitly discloses an in-vehicle camera for photographing the face of the driver; the driver can perform conversation operations via the mobile device by using the speaker and the microphone, and on the basis of a result of an analysis of voices uttered by the driver performed by the sound recognition unit, the conversation operations of the mobile device are started or ended.  However, IWASA discloses:
an in-vehicle camera for photographing the face of the driver (IWASA, see at least par. [0027], The vehicle interior imaging unit 16 includes, for example, a near-infrared camera combined with a near-infrared light source. The near-infrared camera is 
the driver can perform conversation operations via the mobile device by using the speaker and the microphone (IWASA, see at least pars. [0031],The microphone 24 may be configured for a phone call, being provided in communication equipment such as a smartphone or a tablet terminal. Further, speech data collected by the microphone 24 may be wirelessly transmitted to the dialog device 100.  [0032] The speech reproduction device 30 is a device having an output interface function of outputting information to the passenger. The speech reproduction device 30 includes a display unit, a speech controller 31, and a speaker 32. When the speech controller 31 acquires speech data of conversational sentences, the speech controller drives the speaker 32 on the basis of the acquired speech data. The speaker 32 is provided in the vehicle interior, and outputs speech in the vehicle interior. The speaker 32 reproduces conversational sentences such that the passengers including the driver in the vehicle can listen to the sentences), 
on the basis of a result of an analysis of voices uttered by the driver performed by the sound recognition unit, (IWASA, see pars. [0053] For example, when a word relating to the attribute information is extracted from the content of the user's utterance, the priority setting block 84 lowers the priority order of the thread relating to the extracted word, to allow updating of the attribute information based on the extracted word (cf. FIG. 7, S148). When the user shows an interest in the conversation based on the specific content information, the priority setting block 84 adjusts the thread for the category detail by raising the priority order thereof (cf. FIG. 7, S146). [0054] As a 
the conversation operations of the mobile device are started or ended (IWASA, see at least par. [0086], In S121, a conversation with the user is started, and the processing proceeds to S122. From S121, the dialog device 100 (cf. FIG. 1) speaks to the user with such a conversational sentence as “Do you know . . . ?” Such a conversation with the user as above is achieved by cooperation between the conversational sentence generation block 83 that generates a conversational sentence and the dialog execution block 71 that converts the generated conversational sentence into speech data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KWEO disclosed invention, and have an in-vehicle camera for photographing the face of the driver, the driver can perform conversation operations via the mobile device by using the speaker and the microphone, on the basis of a result of an analysis of voices uttered by the driver performed by the sound recognition unit, the conversation operations of the mobile device are started or ended, as taught by IWASA, thereby to provide the 

Regarding claim 4.  KWEO in view of IWASA discloses the head-up display system according to claim 1, wherein the sound recognition unit registers terms for indicating the start and the end of the conversation operation of the mobile device in advance (IWASA, see FIG. 6, and at least par. [0086] In S121, a conversation with the user is started, and the processing proceeds to S122. From S121, the dialog device 100 (cf. FIG. 1) speaks to the user with such a conversational sentence as “Do you know . . . ?” Such a conversation with the user as above is achieved by cooperation between the conversational sentence generation block 83 that generates a conversational sentence and the dialog execution block 71 that converts the generated conversational sentence into speech data.. [0087] In S122, it is determined whether a conversation ending condition has been satisfied. Examples of the conversation ending condition include a condition that the user has entered the arousal state, a condition that the user has uttered instructing to end the conversation, and a condition that the driving burden on the user has increased) and 
judges instruction contents of the driver by comparing the voices uttered by the driver with the registered terms ([0054] As a result, the thread for the category detail is more likely to be specified as the fixed thread, and hence the topic interesting .

    PNG
    media_image2.png
    653
    505
    media_image2.png
    Greyscale

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over KWEON US 20110187547 A1, hereinafter “KWEON”) in view of IWASA et al. (US 20180204573 A1, hereinafter “IWASA”) as applied claim 1 above, further in view of Penilla et al. (US 20170197617, hereinafter Penilla) and further in view of Gottlieb (US 20150116448 A1).
Regarding claim 2.  KWEO in view of IWASA discloses the head-up display system according to claim 1 and the display control unit, but does not disclose  iconizes the screen of the mobile device displayed on a predefined position of the display screen of the HUD device when the conversation operations of the mobile device are started and, after moving the iconized screen to a lower part of the display screen, the display control unit displays the iconized screen on the lower part of the display screen, and when the conversation operation of the mobile device is finished, the iconized screen is brought back in the state of having previously been displayed on the screen of the mobile device However, Penilla discloses: 
wherein the display control unit iconizes the screen of the mobile device displayed on a predefined position of the display screen of the HUD device when the conversation operations of the mobile device are started and, after moving the iconized screen to a lower part of the display screen, the display control unit displays the iconized screen on the lower part of the display screen, and when the conversation operation of the mobile device is finished, the iconized screen is brought back in the state of having previously been displayed on the screen of the mobile device (Penilla, see at least par. [0160] As shown in FIGS. 13A-D, various ones of applications can be located in different locations of a display screen. Although the display and features of the display are described as being applications, the icons can represent access to the applications and the icons can expand to encompass the entire screen or part of the screen at various times of use. In one embodiment, the user can customize the display directly from the display, by selecting more apps, can view different screens by selecting a next screen, can access system applications, can  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KWEO in view of IWASA disclosed invention, and have wherein the display control unit iconizes the screen of the mobile device displayed on a predefined position of the display screen of the HUD device when the conversation operations of the mobile device are started and, after moving the iconized screen to a lower part of the display screen, the display control unit displays the iconized screen on the lower part of the display screen, and when the conversation operation of the mobile device is finished, the iconized screen is brought back in the state of having previously been displayed on the screen of the mobile device, as taught by Penilla, in order to provide methods, and devices for controlling the display of content and provide solutions for altering, or otherwise controlling the display of objects on a display screen, such that a user can focus in on certain objects, while moving others out of focus or immediate view in order to give the driver more view on HUD that helps driver drivers safely.
KWEO in view of IWASA and further in view of Penilla does not disclose deleted after a predefined time is elapsed.  However, Gottlieb discloses deleted after a predefined time is elapsed (Gottlieb, see at least par. [0037], the system can similarly re-enlarge or redisplay the webcam image, and can subsequently reduce the image or remove the image from display after a predefined time elapses.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KWEO in view of IWASA and deleted after a predefined time is elapsed, as taught by Gottlieb, thereby to provide a head-up display device (windshield) installed in a vehicle, displays images/icons/message of the screen of a mobile device connected to the head-up display device and can communicate with a terminal devise (cellphone) that provides solutions for altering, or otherwise controlling the display of objects on a display screen, such that a user can focus in on certain objects, while moving others out of focus or immediate view in order to give the driver more view on HUD that helps driver drivers safely.

Regarding claim 3.  KWEO in view of IWASA, in view of Panilla and further in view of Gottlieb discloses the head-up display system according to claim 2, wherein the display control unit, when iconizing the screen of the mobile device, displays the icon of the screen in a small area so that an image display area rate in the display screen becomes a regulated value or less (Penilla, see at least par. [0160] As shown in FIGS. 13A-D, various ones of applications can be located in different locations of a display screen. Although the display and features of the display are described as being applications, the icons can represent access to the applications and the icons can expand to encompass the entire screen or part of the screen at various times of use… [0173] For example, if the user always views the weather in the mornings at 8 o′clock or 9 o′clock and a.m., then the weather icon or interface will automatically start to be surfaced (e.g., show or displayed, or illustrated (visually or audibly) on the display during those times. If the user plays rock ‘n roll rock music on the weekends and classical music during the weekdays, this preference will also be learned. Learning of .
The same reason to combine as set forth in claim 2 above is incorporated herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KWEON US 20110187547, hereinafter “KWEON”) in view of IWASA et al. (US 20180204573 A1, hereinafter “IWASA”) as applied claim 1 above and further in view of HASEGAWA et al. (JP 2003-112580 A, hereinafter HASEGAWA).
Regarding claim 5.  KWEO in view of IWASA discloses the head-up display system according to claim 1, wherein the signal processing unit transmits sound/image, the in-vehicle camera to capture the driver’s face, a conversation partner via the mobile device when the conversation operation of the mobile device is started, but does not explicitly disclose wherein the signal processing unit transmits a face image of the driver photographed by the in-vehicle camera to a conversation partner via the mobile device when the conversation operation of the mobile device is started.  However, HASEGAWA discloses:
wherein the signal processing unit transmits a face image of the driver photographed by the in-vehicle camera to a conversation partner via the mobile device when the conversation operation of the mobile device is started (HASEGAWA, see at least pars. [0015] Therefore, in the present invention, when shooting with the camera is finished or before shooting is started, the direction of the camera and / or the zoom magnification is set to a specific direction and / or a specific magnification (hereinafter also referred to as “initial state”). ) So that the driver's seat start of the call.  [0016], In the case of an in-vehicle videophone, the initial state may be set so that, for example, only the passenger in the driver's seat is photographed at the start of the call.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KWEO in view of IWASA disclosed invention, to have wherein the signal processing unit transmits a face image of the driver photographed by the in-vehicle camera to a conversation partner via the mobile device when the conversation operation of the mobile device is started, as taught by HASEGAWA, in order to a head-up display device (windshield) installed in a vehicle, displays images/icons/message of the screen of a mobile device connected to the head-up display device and can communicate with a terminal devise (cellphone) that the driver/user easily contacts the outside from the passenger compartment of an automobile using an in-vehicle telephone or a mobile phone and a mobile phone having a built-in camera capable of shooting still images and moving images has been put into practical use, and it has become possible to have a conversation while looking at the face of the other party. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KWEON US 20110187547, hereinafter “KWEON”) in view of IWASA et al. (US 20180204573 A1, 
Regarding claim 7.  (Original) KWEO in view of IWASA discloses the head-up display system according to claim 1, wherein, in a case where a plurality of mobile devices are connected to the HUD device or in a case where the HUD device includes other speakers, the display control unit displays a icons on the display screen of the HUD device and displays a icon corresponding to a mobile device outputting photo of sender and their number, but does not explicitly discloses wherein, in a case where a plurality of mobile devices are connected to the HUD device or in a case where the HUD device includes other speakers, the display control unit displays a plurality of sound icons on the display screen of the HUD device and displays a sound icon corresponding to a mobile device outputting sounds by blinking the sound icon.  However, GOLDSHMIDT discloses:
wherein, in a case where a plurality of mobile devices are connected to the HUD device or in a case where the HUD device includes other speakers, the display control unit displays a plurality of sound icons on the display screen of the HUD device and displays a sound icon corresponding to a mobile device outputting sounds by blinking the sound icon (RO see at least par. [0499] In addition, under the control of the controller 240, the display 13 may display the sound icons 1722, which is located on the left and right sides of the microphone icon 1721, in a blinking manner.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the KWEO in view of IWASA disclosed invention, and have wherein, in a case where a plurality of mobile devices are sound icons on the display screen of the HUD device and displays a sound icon corresponding to a mobile device outputting sounds by blinking the sound icon, as taught by RO, in order to provide the head-up display device (windshield) installed in a vehicle, displays images/icons/message of the screen of a mobile device connected to the head-up display device and can communicate with a terminal devise (cellphone) allows a user/driver to conveniently and safely drive by displaying an icon indicating/output sound when reception of the call signal on a windshield of the vehicle through the HUD or the projector that is easy for driver to operate the icons.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 were carefully reviewed and a search with regards to independent claims 1 has been made. Accordingly, those claims are believed to be distinct from the prior art searched.
Regarding claim 6 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
wherein, if the signal processing unit receives an image posted to the mobile device by an external terminal while the vehicle is moving along a road that is congested with traffic or near to an accident site, the display control unit displays the received image in a superimposed manner onto the display screen of the HUD device, and at the same time, the display control unit deletes other display images so that an image display area rate in the display area becomes a regulated value or less and preferentially displays the received image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)-270-1408.  The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KIM THANH T TRAN/           Examiner, Art Unit 2612                                                                                                                                                                                             

/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612